UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7975



GREGORY A. RICHARDSON,

                                              Petitioner - Appellant,

          versus


DAVID ROBINSON,

                                               Respondent - Appellee.



                               No. 06-7976



GREGORY A. RICHARDSON,

                                              Petitioner - Appellant,

          versus


DAVID ROBINSON,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:04-cv-00424-MHL)


Submitted:   August 27, 2007              Decided:   September 4, 2007
Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.       Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Gregory A. Richardson seeks to appeal the magistrate

judge’s orders* dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition and denying his motion for a stay.     The order dismissing

the action is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Richardson has

not made the requisite showing.

          We also find that the district court did not abuse its

discretion by denying Richardson’s motion for a stay and granting

him an eleven-day extension of time to file a response to the

state’s motion to dismiss.    Carefirst of Md., Inc. v. Carefirst

Pregnancy Ctrs. Inc., 334 F.3d 390, 396 (4th Cir. 2003) (providing



     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).

                               - 3 -
review standard for an extension of time).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 4 -